     Case 1:19-cv-01011-NONE-EPG Document 29 Filed 08/10/20 Page 1 of 3
1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    DEON HAYGOOD,                                     Case No. 1:19-cv-01011-NONE-EPG (PC)
12                        Plaintiff,
13           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
14    MARINA BOSTANJIAN,
15                        Defendant.
16

17          Deon Haygood (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

18   this federal civil rights action pursuant to 42 U.S.C. §1983. The court has determined that this

19   case will benefit from a settlement conference. Therefore, this case will be referred to Magistrate

20   Judge Dennis M. Cota to conduct a settlement conference on November 5, 2020 at 9:30 a.m. The

21   settlement conference will be conducted by remote means, to be determined at a later date and

22   time. The Court will issue a transportation order, if necessary, in due course.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. This case is set for a settlement conference before Magistrate Judge Dennis M. Cota

25                on November 5, 2020 at 9:30 a.m. The settlement conference will be conducted by

26                remote means, to be determined at a later date and time.

27          2. A representative with full and unlimited authority to negotiate and enter into a binding

28                settlement on the defendants’ behalf shall attend in person or by remote means, to be

                                                        1
     Case 1:19-cv-01011-NONE-EPG Document 29 Filed 08/10/20 Page 2 of 3
1

2                 determined at a later date and time.1

3            3. Those in attendance must be prepared to discuss the claims, defenses and damages.

4                 The failure of any counsel, party or authorized person subject to this order to appear in

5                 person may result in the imposition of sanctions. In addition, the conference will not

6                 proceed and will be reset to another date.

7            4. Parties are directed to submit confidential settlement statements no later than October

8                 29, 2020 to dmcorders@caed.uscourts.gov. Plaintiff shall mail his confidential

9                 settlement statement Attn: Magistrate Judge Dennis M. Cota, USDC CAED, 2986

10                Bechelli Lane, Suite 300, Redding, California 96002 so it arrives no later than October

11                29, 2020. The envelope shall be marked “CONFIDENTIAL SETTLEMENT

12                STATEMENT.” Parties are also directed to file a “Notice of Submission of

13                Confidential Settlement Statement” (See L.R. 270(d)).

14

15                Settlement statements should not be filed with the Clerk of the Court nor served on

16                any other party. Settlement statements shall be clearly marked “confidential” with

17                the date and time of the settlement conference indicated prominently thereon.

18

19                The confidential settlement statement shall be no longer than five pages in length,
20                typed or neatly printed, and include the following:

21

22
     1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement
23   conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051,
     1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad authority to compel participation in mandatory
24   settlement conference[s].”). The term “full authority to settle” means that the individuals attending the
     mediation conference must be authorized to fully explore settlement options and to agree at that time to any
25   settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648,
     653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993).
     The individual with full authority to settle must also have “unfettered discretion and authority” to change the
26
     settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz.
     2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The
27   purpose behind requiring the attendance of a person with full settlement authority is that the parties’ view of
     the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to
28   settle for a limited dollar amount or sum certain can be found not to comply with the requirement of full
     authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                2
     Case 1:19-cv-01011-NONE-EPG Document 29 Filed 08/10/20 Page 3 of 3
1

2                a. A brief statement of the facts of the case.

3                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

4                   which the claims are founded; a forthright evaluation of the parties’ likelihood of

5                   prevailing on the claims and defenses; and a description of the major issues in

6                   dispute.

7                c. A summary of the proceedings to date.

8                d. An estimate of the cost and time to be expended for further discovery, pretrial, and

9                   trial.

10               e. The relief sought.

11               f. The party’s position on settlement, including present demands and offers and a

12                  history of past settlement discussions, offers, and demands.

13               g. A brief statement of each party’s expectations and goals for the settlement

14                  conference, including how much a party is willing to accept and/or willing to pay.

15               h. If the parties intend to discuss the joint settlement of any other actions or claims

16                  not in this suit, give a brief description of each action or claim as set forth above,

17                  including case number(s) if applicable.

18         5. Judge Cota or another representative from the court will be contacting the parties

19               either by telephone or in person, approximately two weeks prior to the settlement
20               conference, to ascertain each party’s expectations of the settlement conference.

21         6. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office

22               at Mule Creek State Prison, via facsimile at (209) 274-5018 or via email.

23
     IT IS SO ORDERED.
24

25      Dated:     August 10, 2020                                /s/
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28

                                                        3
